Electronically Filed
                                                      Supreme Court
                                                      SCWC-29037
                                                      07-NOV-2012
                                                      02:34 PM



                           SCWC-29037

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            DEL MONTE FRESH PRODUCE (HAWAII), INC.;
         EDWARD C. LITTLETON; STACIE SASAGAWA; TIM HO;
       DIXON SUZUKI; and DEL MONTE FRESH PRODUCE COMPANY,
               Petitioners/Appellants-Appellants,

                               vs.

          INTERNATIONAL LONGSHORE AND WAREHOUSE UNION,
                 LOCAL 142, AFL-CIO, (2006-074),
               Respondent/Union/Appellee-Appellee,

                               and

                 HAWAII LABOR RELATIONS BOARD,
                  Respondent/Appellee-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 29037; CIV. NO. 07-1-0708)

             ORDER DENYING MOTION FOR RECONSIDERATION
        (By: Recktenwald, C.J., Nakayama, and Acoba, JJ.,
       Circuit Judge Ahn, in place of Duffy, J., recused,
    and Circuit Judge Alm, in place of McKenna, J., recused)

          Upon consideration of Petitioners/Appellants-Appellants

Del Monte Fresh Produce (Hawaii), Inc., Edward C. Littleton,

Stacie Sasagawa, Tim Ho, Dixon Suzuki, and Del Monte Fresh

Produce (Hawaii), Inc.’s motion for reconsideration filed on

November 1, 2012, and the records and files herein,
          IT IS HEREBY ORDERED that the motion is denied.

          DATED:   Honolulu, Hawai#i, November 7, 2012.

Christopher S. Yeh
for petitioners              /s/ Mark E. Recktenwald
                             /s/ Paula A. Nakayama
                             /s/ Simeon R. Acoba, Jr.
                             /s/ Karen S.S. Ahn
                             /s/ Steven S. Alm




                                 2